MICKLE, Judge.
We affirm the revocation of appellant’s probation as supported by the evidence. However, we remand to the trial court with directions to strike from the revocation order that portion finding that appellant committed the technical violations alleged under Counts I and II of the affidavit of violation of probation, which allegations were neither considered nor proven at the hearing. See Cepero v. State, 513 So.2d 735 (Fla. 3d DCA 1987); Underwood v. State, 455 So.2d 1133 (Fla. 2d DCA 1984).
ALLEN, J. and SHIVERS, Senior Judge, concur.